PD-0618-15
                           PDR   NO,

JESUS MARCIAL LUNA JUNIOR,               §
     Appellant,                          §      IN THE COURT OF CRIMINAL
                                         §
v.                                       §      APPEALS AT AUSTIN, JTEXAS-.
                                         §                            RfcCfc
THE STATE OF TEXAS,                      §                        COURT OF CRIMINAL APPEALS
     Appellee.                           §
                                                                        MAY 22 2015
                  MOTION FOR AN EXTENTION OF TIME TO FILE A

                      PETITION FOR DISCRETIONARY REVIEW
                                                                   Abel Acosta, Cler^

       COMES NOW, Jesus Marcial Luna Junior, Appellant in the above

styled and numbered cause, and files his motion for an extention

of time pursuant to rule 68.2(c) of the Texas Rules of Appellate

Procedure, and shows this Honorable Court GOOD CAUSE to GRANT

this motion as       follows:

       1*   The     Appellant was affirmed on April 29, 2015, by the

Eighth District Court of Appeals at El Paso.              See Jesus
                                                             COURT OF CRIMINAL APPEALS
Luna Junior v. State, No. 08-13-00084-CR (Tex.App.--E1 Paso, 04-
                                                                      MAY 22 2015
29-15).

       2'   There has been no motion for rehearing filed AteSl^COSlSic^lerk
reconsideration filed, that the Appellant knows of.              Additionally,

there has no other extention of          time filed within this Honorable

Court.

       3-   The Appellant is seeking for a 60 day extention in order

for the Appellant to properly file his Petition in a proper man

ner.     The due date is currently on May 29, 2015.           The 60 day ex

tention will set the proposed date to July 28, 2015.

       4*   The Appellant is currently without counsel for his help,

and is proceeding in the pro se status.

       5*   Being a layman in the law, the Coffield 'Unit's law lib-


                                       page 1
rary only allows for offenders to have 10-15 hours per week to

conduct their research, properly prepare for filing, and reply

to any court documnets required.

        6*   The Appellant believes that he can meet the deadline on

July 28, 2015, in order for this Court to review in a timely man

ner .



                                 PRAYER

        The Appellant prays that this Honorable Court will GRANT this

motion and reset the due.date to July 28, 2015. or in the alter

native, reset the current due date to a reasonable time frame in

order for the Appellant to properly file his Petition on his own

behalf.

                           INMATE DECLARATION

        I, Jesus M. Luna Junior, #1883000, being currently incarcer

ated in the TDCJ-CID Coffield Unit in Anderson County, Texas,

declares that the foregoing is true and correct under the penalty

of perjury.      EXECUTED THIS DAY OF MAY 19, 2015.

                                                 •7U
                                      SUS    M.
                                    #01883000-
                                    2661    FM    2054
                                    Tenn.Colony, Tx. 75884

                            PROOF OF MAILING

        I, Jesus M. Luna Junior, #01883000, declares under the penalty

of perjury that I have placed this motion, in the internal mail box

of the Coffield unit in Anderson County, Texas on May 19, 2015.


                                     ^SUS    M.   LUi
                                   '#01883000-Coff:
                                    2661    FM 2054
                                    Tenn.Colony, Tx. 75884
                                   pro     se.



                               page 2 of 2